DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the claimed subject matters is Kur (10,922,992).  Kur discloses systems and methods for simulation of firearm discharge and training of armed forces and/or law enforcement personnel. A motion tracking system tracks motion of one or more users. In embodiments, the users wear one or more sensors on their bodies to allow tracking by the motion tracking system. A scenario management system utilizes position, orientation, and motion information provided by the motion tracking system to evaluate user performance during a scenario. A weapon simulator includes sensors that indicate position of the weapon and/or orientation of the weapon. The weapon simulator may further provide trigger activation indications to the scenario management system. In embodiments, the scenario management system generates, plays, reviews, and/or evaluates simulations. The evaluation can include scoring based on reaction times, posture, body position, body orientation, and/or other attributes (See figs. 1, 3, 12, claim 1 and col. 6 lines 15-57, col. 11 lines 34-60).  However, none of cited prior arts of record, alone or in combination, teaches or suggests a system for monitoring firearms in a set of firearms, each of the firearms associated with a user in a set of users, the system comprising: a machine learning system; a sensory analysis module that connects to the machine learning system and is configured to receive data from inertial motion units of the firearms, the inertial motion unit of a firearm of the set of firearms used to produce sensor data based on one or more of a gripping, movement, or discharge of the firearm; a set of candidate intents generated by the machine learning system based at least a portion of the data from the inertial motion units; and an action plan based on the set of candidate intents generated by the machine learning system, as specified in claim 1; or a system for monitoring firearms in a set of firearms, each of the firearms associated with a user in a set of users, the system comprising: a machine learning system including a machine control system that receives multi-modal sensory input; a sensory analysis module that processes sensory data generated using the multi-modal sensory input to determine an action plan; and a control process module that receives the action plan and generates control information for processing using a machine control module for causing a change in a machine control scenario for a robotic user of a firearm of the set of firearms, as specified in claim 9; or a system for monitoring firearms in a set of firearms, each of the firearms associated with a user in a set of users, the system comprising: a machine learning system; a sensory analysis module that connects to the machine learning system and is configured to receive data from one or more sensors associated with one or more firearms of the set of firearms; a set of candidate intents generated by the machine learning system based at least a portion of the data from the one or more sensors; and an action plan based on the set of candidate intents generated by the machine learning system, the action plan indicating a threat response determined based on an expected imminent discharge of a firearm of the set of firearms, as specified in claim 15.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648